DETAILED ACTION
Claims 1-11 were subject to restriction requirement on 10/15/2021. 
Applicant elected group I, claims 1-4, without traverse on 12/03/2021. 
Claims 1-11 are pending, of which claims 5-11 are withdrawn by the Examiner. 
Claims 1-4 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 12/03/2021 is acknowledged.
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2021.

Claim Objections
Claim 4 is objected to because of the following informalities:
In order to ensure proper antecedent basis and clarity, it is suggested to delete “plant materials: in line 3 of claim 4 and insert “plant residues” after “of” in line 3 and before “and” in line 4.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lima Ana (PT108887A) in view of Volcan (US 2009/0301347A). 
Regarding claims 1-2 and 4
See, e.g., abstract and page 4, lines 48-50, page 5, lines 4-6, page 6, lines 25-27 and claim 1.
Lima Ana teaches the mass ratio of residues relative to the mass of binder varies from 98/2 to 50/50. Page 6, lines 15-19 and claim 1. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	
	Lima Ana does not explicitly teach the plant residues with cellulose with a grain size of 1 micron to 1 mm and moisture content of less than 20% by weight. 
	Volcan teaches forming imitation leather from apple flour and a binder. The apple flour has a grain size of 20 to 100 micron. Volcan further teaches the apple flour originates from processing waste associated with apple juice.  Paragraphs [0020] and [0047-0052] and claim 14. 
	Volcan and Lima Ana are analogous art as they are both drawn to forming synthetic/imitation leather using agro-industrial waste from apples. 
	In light of the disclosure of Volcan, it therefore would have been obvious to one of ordinary skill in the art to use the apple flour of Volcan as the agro-industrial waste, bio-waste, and/or by-product material of Lima Ana, in order to form imitation/synthetic leather with predictable success, as Volcan teaches apple flour is suitable for use in imitation/synthetic leather, and because it has been held to be within the general skill of a worker in the art to In re Leshin, 227 F.2d 198 (CCPA 1960).
Given that the structure and material of the apple powder of Lima Ana in view of Volcan is substantially identical to the material and structure of the plant powder from plant residues with cellulose as used in the present invention, including the fact that both are obtained from the remains of the apple juice industry, as set forth above, it is clear that the apple powder of Lima Ana in view of Volcan would intrinsically be plant powder from plant residues with cellulose with a moisture content of less than 20% by weight, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lima Ana (PT108887A) in view of Volcan (US 2009/0301347A), as applied in claim 1 above, and further in view of Kawakami et al. (JP509319B2) (Kawakami).
Regarding claim 3
Lima Ana in view of Volcan teaches all of the limitations of claim 1 above, however does not explicitly teach the polyurethane is made from biological material.
Kawakami teaches an environmental load reducing synthetic leather comprising a polyurethane resin containing 30 to 65% by weight of a plant-derived component, wherein the polyurethane includes castor oil-based polyether polyester diol as the polyol component. The plant-derived component contributes to the reduction of environmental load. Paragraphs [0001] and [0006-0013].
	Kawakami and Lima Ana in view of Volcan are analogous art as they are both drawn to forming synthetic leather comprising plant-derived components to contribute to reducing environmental load.
	In light of the disclosure of Kawakami, it therefore would have been obvious to one of ordinary skill in the art to use the polyurethane comprising a plant-derived component of Kawakami as the binding agent of by of Lima Ana in view of Volcan, in order to form imitation/synthetic leather with predictable success, as Kawakami teaches polyurethane comprising a plant-derived component is suitable for use in imitation/synthetic leather, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789